Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 24, 2022

The Court of Appeals hereby passes the following order:

A22D0376. AMORWANDA CAMPBELL v. LESTER CAMPBELL.

      On February 22, 2022, the trial court entered a final judgment and decree of
divorce dissolving the marriage of Amorwanda Campbell (“Wife”) and Lester
Campbell. On March 8, 2022, Wife filed a “Motion for Reconsideration/New Trial,
Stay Judgment, and to Disqualify and/or Recuse.” On May 3, 2022, Wife filed this
application for discretionary appeal from the trial court’s February 22 order.
However, there is no indication in the application materials that the trial court has
ruled on the Wife’s motion for new trial. Because Wife’s motion remains pending
below, the February 22 order is not final, and Wife was required to comply with the
interlocutory appeal procedures of OCGA § 5-6-34 (b) and obtain a certificate of
immediate review from the trial judge in order to appeal the February 22 order. See
Hann v. State, 292 Ga. App. 719, 720 (1) (665 SE2d 731) (2008); Drake v. Clutter,
194 Ga. App. 644, 645 (391 SE2d 473) (1990). Moreover, OCGA § 5-6-35, the
discretionary appeal statute, does not excuse a party seeking appellate review of an
interlocutory order from complying with the additional requirements of OCGA § 5-6-
34 (b). See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
      Wife’s failure to comply with the interlocutory appeal procedures set forth
above deprives this Court of jurisdiction over this application. Accordingly, this
application is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/24/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.